Citation Nr: 1603488	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increase rating in excess of 10 percent for service-connected right lower extremity varicose veins.

2.  Entitlement to a compensable evaluation for the service-connected right knee strain prior to October 16, 2012 and an evaluation in excess of 20 percent thereafter.

3.  Entitlement to a compensable evaluation for the service-connected left knee strain prior to October 16, 2012 and an evaluation in excess of 30 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1993 to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A hearing before a decision review officer (DRO) was held in November 2008.  A transcript of this hearing is of record.

These claims were previously remanded by the Board in November 2011 for further development and examination.  In September 2014, the Board denied the Veteran's claim for a compensable evaluation of the right knee strain prior to October 16, 2012 and for an evaluation in excess of 20 percent thereafter; denied the Veteran's claim for a compensable evaluation of the left knee strain prior to October 16, 2012 and for an evaluation in excess of 30 percent thereafter; denied the Veteran's claim for an evaluation greater than 10 percent for a thoracolumbar disability; and remanded the Veteran's claim for an increased rating for right lower extremity varicose veins for further development and examination.

Thereafter, in April 2015, the United States Court of Appeals for Veterans' Claims (Court) issued a joint motion for partial remand (JPMR), vacating the portion of the September 2014 Board decision that denied increased ratings for the left and right knee, and instructing the Board to provide adequate statements of reasons and bases for its decisions on issues relating to the Veteran's service-connected right knee strain, left knee strain as well as requiring the Board to address whether a claim for TDIU was reasonably raised.  The joint motion affirmed the Board's denial of a rating greater than 10 percent for a thoracolumbar disability, and thus, that issue is not before the Board.  Additionally, the joint motion did not address the remanded claim of entitlement to an evaluation in excess of 10 percent for right lower extremity varicose veins as the Court did not have jurisdiction over that claim.  However, the RO has completed the additional development directed in the 2014 Board remand.  Therefore, this issue is properly back before the Board. 

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 16, 2012, the Veteran's right knee had forward flexion ending at 140 degrees, and extension ending at 0 degrees, with no recurrent subluxation or lateral instability, but with pain.

2. Prior to October 16, 2012, the Veteran's left knee had forward flexion ending at 140 degrees, and extension ending at 0 degrees, with no recurrent subluxation or lateral instability, but with pain.

3.  Beginning October 16, 2012, the Veteran's right knee had forward flexion ending at 55 degrees, and extension ending at 15 degrees, with no recurrent subluxation or lateral instability.  

4.  Beginning October 16, 2012, the Veteran's left knee had forward flexion ending at 50 degrees, and extension ending at 20 degrees, with no recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but not higher, for painful motion in the right knee have been met prior to October 16, 2012. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a (2015).

2.  The criteria for a disability rating of 10 percent, but not higher, for painful motion in the left knee have been met prior to October 16, 2012. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a (2015).

3. The criteria for a disability rating in excess of 20 percent for a right knee strain have not been met for the period beginning on October 16, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a DCs 5257, 5260, 5261 (2015).

4.  The criteria for a disability rating in excess of 30 percent for a left knee strain have not been met for the period beginning on October 16, 2012.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a DCs 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2015).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Varicose Veins

The Veteran's right leg varicose veins are rated under DC 7120.  Under that code, asymptomatic palpable or visible varicose veins are noncompensable; intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrants a 10 percent rating; persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema warrants a 20 percent rating; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration warrants a 40 percent rating; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent rating and massive board-like edema with constant pain at rest warrants a 100 percent rating.  38 C.F.R. § 4.104, DC 7120 (2015).

June 2007 examination documented the Veteran's reports of right leg varicose veins with symptoms such as mild itching on a daily basis associated with standing.  The itching is alleviated by rubbing.  No compression hosiery or other measures of treatment were used and no reports of significant pain, edema, redness or functional limitations were noted.

An October 2012 VA examination diagnosed the Veteran with varicose veins with inflammation and indicated symptoms such as asymptomatic palpable varicose veins, aching and fatigue in leg after prolonged standing or walking, symptoms relieved by elevation of extremity, intermittent edema or extremity and constant pain at rest.  No assistive device was needed for ambulation.  The examiner commented that the Veteran was reporting symptoms of intermittent thrombophlebitis in the right leg, with tenderness and increased swelling over the varicose vein.  Symptoms would typically resolve in a "couple of days."  The Veteran indicated he did not seek medical treatment for his thrombophlebitis symptoms.  

Pursuant to the directives contained in the September 2014 Board remand, VA afforded the Veteran a recent examination in February 2015.  At that time, the examiner diagnosed the Veteran with bilateral varicose veins with symptoms such as aching in leg after prolonged standing, aching in leg after prolonged walking, fatigue in leg after prolonged standing and fatigue in left after prolonged walking.  Intermittent edema of the bilateral extremities as well as constant pain at rest was also noted.  Moreover, the Veteran's occasional use of a cane for ambulation was documented.  

After a thorough review of the record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's varicose veins of the right lower extremity.  The objective medical evidence of record indicates the Veteran's right lower extremity varicose veins were manifested by intermittent edema, constant pain, and difficulty with prolonged standing and walking.  These symptoms were relieved by elevation of the extremity for the period at issue.  Therefore, a rating of 10 percent for the period at issue is supported.  

The objective medical evidence of record fails to support the assignment of a rating greater than 10 percent for the right lower extremity varicose veins as there is no evidence of persistent edema incompletely relieved by elevation of extremity, and no evidence of stasis pigmentation or eczema.  In making this finding, the Board is cognizant of documentation of intermittent edema in the right lower extremity at the October 2012 and February 2015 examinations.  However, a 20 percent disability rating clearly requires persistent edema, incompletely relieved by elevation of extremity.  No evidence of record suggests that the Veteran's right lower extremity has this symptom.  Therefore, a 20 percent disability rating is not warranted.  There is no reasonable doubt to be resolved in this matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.104, DC 7120 (2015).

Knees

In the April 2015 JPMR, the parties agreed that the Board erred in the September 2014 decision when it failed to consider whether a separate rating was warranted for left or right knee disabilities during the entire appeal period under DC 5257, which rates knee instability.  Specifically, the parties cited to June 2007 and October 2012 VA examinations, in which the Veteran reported symptoms of instability.  The parties further cited to the lack of competency or credibility determinations on the part of the Board regarding the Veteran's lay statements pertaining to knee instability during the appeal period.  A discussion involving knee instability is included below.  

The Veteran filed a claim for increased disability ratings for his left and right knee conditions in March 2007.  There are multiple diagnostic codes that are relevant to rating disabilities of the knee.  

Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating. Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under Diagnostic Code 5261. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee. See VAOPGCPREC 23-97 (July 1, 1997). Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating. A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 provide criteria for rating disability due to knee ankylosis, cartilage dislocation, cartilage removal, tibia and fibula impairment, and genu recurvatum, respectively. The evidence is against findings that the Veteran has ever had these conditions.  Thus, no further discussion regarding ratings under those diagnostic codes is necessary.

VA afforded the Veteran an examination for his knees in June 2007.  At that time, the Veteran reported experiencing bilateral knee joint pain since his active service in 1996.  He reported symptoms of anterior knee joint pain associated with standing for longer than 10 minutes, describing the intensity of the pain increasing the longer he would stand.  The Veteran also reported associated weakness, stiffness, and instability with locking, fatigability, and lack of endurance.  He did not report swelling, heat, or redness of the knees.  

On objective examination, no weakness, fatigue or incoordination with repetitive flexion and extension of both knees were found.  Range of motion testing indicated bilateral knee joint flexion of 140 degrees and extension of 0 degrees.  Bilateral knee joint medial and lateral collateral ligaments were stable as well as stable joint anterior and posterior cruciate ligaments.  X-rays of the bilateral knees showed no evidence of fracture or subluxation and no significant degenerative change.  The right knee had a small suprapatellar effusion.

A VA outpatient treatment note from July 2007 documents the Veteran complaining of chronic knee pain with a history of water on his knee.  He stated he was unable to walk long distances due to pain.  The assessment noted bilateral knee pain with no swelling, redness, crepitus, or laxity on examination.  He was advised that if the pain worsened he would be checked with an MRI or referred to orthopedics or rheumatology.  A contemporaneous VA outpatient note references chronic knee pain in the medical history section.

In a December 2007 statement, the Veteran described in part that he continued to experience pain in both knees.  

Subsequent VA treatment records document a history of knee pain.  However, they do not provide further information regarding the then-present severity of either left or right knee disabilities.  

Pursuant to the Board's November 2011 remand, VA afforded the Veteran another examination for his knees in October 2012.  At that time, range of motion testing showed right knee flexion ending at 70 degrees with painful motion beginning at 65 degrees, and extension ending at 15 degrees.  The Veteran's left knee flexion ended at 60 degrees with painful motion at 55 degrees and extension ended at 20 degrees.  No patellar subluxation or dislocation was found on either right or left knee.  The Veteran was able to perform repetitive-use testing with three repetitions.  Repetitive-use testing showed right knee flexion ending at 55 degrees and extension ending at 15 degrees.  Left knee flexion ended at 50 degrees and extension ended at 20 degrees.  Functional loss/impairment or additional limitation of motion of both knees were caused by less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

During the clinical interview, the Veteran reported instability in both knees along with swelling, instability, locking, increased stiffness and diminished endurance of both knees locking up to the examiner.  However, the examiner did not indicate the Veteran had instability of station when documenting the Veteran's functional loss and normal anterior instability and posterior instability were found on objective testing.  The Veteran's medial-lateral instability was unable to be tested bilaterally.  Radiographic images were obtained for this examination.  They did not show degenerative or traumatic arthritis or any evidence of patellar subluxation.  

The Board is not aware of any other evidence of record pertaining to the Veteran's bilateral knee disability.  

As directed by the April 2015 JPMR, the Board initially considers whether separate compensable disability ratings are warranted under DC 5257 for instability of the knee.  As noted in the JPMR, the Veteran reported subjective symptoms of knee instability and locking in the June 2007 and October 2012 VA examinations.  

In noting the Veteran's complaints, the Board notes the Veteran is competent to report that he experiences symptoms of instability.  However, to the extent the Veteran argues that his knee disabilities warrant higher ratings due to instability, the Board notes the Veteran is providing lay evidence pertaining to the diagnosis of his knee disabilities.  

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In this case, the Veteran has described symptoms of instability in his knees at the June 2007 and October 2012 VA examinations.  Regarding those arguments, the Board notes the June 2007 and October 2012 examiners found no medical evidence of instability bilaterally.  Further, the July 2007 VA treatment note found no instability.  Both VA examiners of record considered the Veteran's lay statements regarding his symptoms of instability in the course of their examination, and the examinations reports reflect this consideration through the various types of stability tests conducted on the Veteran's knees.  Moreover, the June 2007 examiner noted the Veteran was able to perform squats on both legs normally without apprehension or instability when distracted.  As such, the Board finds the June 2007 and October 2012 examiners' opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the June 2007 and October 2012 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In contrast, the Veteran is not competent to identify the specific level of the disability on appeal based on the Diagnostic Code nor medically diagnose instability of the knees based on the symptoms he experiences.  Such a diagnosis goes beyond mere observation, and it requires medical training and knowledge.  Accordingly, the Board finds that the statements by the Veteran that allege his knees should be separately compensated for instability to be not competent evidence.  

In so finding the Veteran's statements not competent, as well as finding the June 2007 and October 2012 examination reports the most probative evidence as to whether the Veteran's bilateral knee disability is productive of knee instability, a separate compensable rating under Diagnostic Code 5257 for instability of the knee is not warranted for either knee at any point in the appeal period. 

Next, the Board addresses the Veteran's claim for increased disability ratings for his left and right knees under the diagnostic codes covering limitation of motion.  

For the period prior to October 16, 2012, the objective medical evidence of record pertaining to the Veteran's loss of range of motion fails to support the assignment of a compensable rating for either the right or left knee strain.  Both knees had flexion and extension range of motion at levels that were not compensable, even considering his reports of painful motion. Additionally, the X-ray evidence failed to demonstrate the presence of arthritis, so compensation under Diagnostic Codes 5003-5010, governing arthritis is not appropriate.  

However, the evidence shows that the Veteran's bilateral knees have demonstrated pain on motion and use for this time period, and under section 4.59, such painful motion is entitled to at least the minimum compensable rating for the joint. Thus, the Board finds that 10 percent evaluations are appropriate for the right knee and the left knee for this period, based on painful motion.  See Burton v. Shinseki.  


At the October 16, 2012, VA examination, range of motion testing showed right knee flexion ending at 70 degrees with painful motion beginning at 65 degrees, and extension ending at 15 degrees.  The Veteran's left knee flexion ended at 60 degrees with painful motion at 55 degrees and extension ended at 20 degrees.  Repetitive-use testing showed right knee flexion ending at 55 degrees and extension ending at 15 degrees.  Left knee flexion ended at 50 degrees and extension ended at 20 degrees.

Under DC 5261, for limitation of extension, the October 16, 2012, findings support a 30 percent rating for the left knee and a 20 percent rating for the right knee.  While there is evidence of pain on motion, the Veteran has not demonstrated extension in the left knee limited to 30 degrees or extension in the right knee limited to 20 degrees.  This finding accounts for any additional functional loss after repetitive-use testing.  Therefore, higher disability ratings under DC 5261 are not warranted.  Next, even considering pain on motion and additional loss of motion after repetitive-use testing, flexion was never limited to 45 degrees in either knee.  Therefore, a separate compensable disability rating under DC 5260 is not warranted for this portion of the appeal.  

In summary, prior to October 16, 2012, 10 percent evaluations, but no higher, for the Veteran's left and right knee disabilities are warranted for pain on motion.  Beginning October 16, 2012, the preponderance of the evidence is against the assignment of a 30 percent rating for the Veteran's left knee disability and a 20 percent rating for his right knee disability.  There is no reasonable doubt to be resolved in this matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.104, DC 7120 (2015).

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id.  

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, the evidence fails to show anything unique or unusual about the Veteran's bilateral knee or varicose vein disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms for his knees were complaints of pain and a reduced range of motion, including instability, which is already addressed in the decision above.  Regarding his varicose veins in the right lower extremity, his major complaint is pain and intermittent edema.  These symptoms are specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service connected disabilities. However, the ratings assigned are assigned in recognition that the claimed disabilities causes some interference with the Veteran's employment; if it did not there would not be a basis for a compensable rating.

The Board has also considered Johnson v. McDonald, which requires consideration of the combined effect of the Veteran's multiple service-connected conditions and whether the combined effect is not adequately covered by rating criteria.  In this case, the Veteran is service-connected for left and right knee disabilities, a low back disability, right varicose veins, a left shoulder disability, and hemorrhoids.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

There is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in June 2007, October 2012, and February 2015.  That resulting reports describe the Veteran's claimed disabilities, reflect consideration of the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the examinations collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds substantial compliance with the Board's September 2014 remand directives.  In that remand, the Board directed the RO to afford the Veteran an examination to assess the current severity of the Veteran's right varicose veins.  The Veteran was afforded this examination in February 2015.  Thus, there has been compliance with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

ORDER

Entitlement to a disability rating in excess of 10 percent for right lower extremity varicose veins is denied.  

Entitlement to a 10 percent disability rating for a painful motion of the right knee prior to October 16, 2012, is granted.  

Entitlement to a 10 percent disability rating for a painful motion of the left knee prior to October 16, 2012, is granted.  

Entitlement to a disability rating in excess of 20 percent for a right knee disability beginning October 16, 2012, is denied.  

Entitlement to a disability rating in excess of 30 percent for a left knee disability beginning October 16, 2012, is denied.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant by providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the Veteran's appeal for the claim for TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with a combined rating of 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

In this case, the Veteran does not meet the schedular criteria for TDIU.  38 C.F.R.  § 4.16(a).  The Veteran's combined disability rating is 60 percent, and no service-connected disability is ratable at 40 percent or more.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). 

In this case, the Veteran has had various VA examiners opine that the Veteran's service-connected disabilities limit him to sedentary work.  Additionally, the October 2012 VA examiner opined that the Veteran was unable to operate heavy machinery, which was part of the Veteran's previous occupation.  

Additionally, of record is a June 2015 employability evaluation in which the opining professional cited to the Veteran's medical records, a contemporaneous telephone interview with the Veteran, and her vocational evaluation, in asserting that the Veteran was unable to perform either his past occupations or any occupation due to his service-connected disabilities.  

Where a veteran does not meet the schedular requirements for TDIU, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based on this evidence noted above, the Board concludes that the facts of this case meet the criteria for submission of the Appellant's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extraschedular basis.  Therefore, remand for this purpose is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's electronic record.  

2.  Refer the claim of entitlement to TDIU to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether TDIU on an extraschedular basis is warranted.  

3.  Then, readjudicate the claim on appeal. If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


